                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION

UNITED STATES OF AMERICA

v.                                                            Case No. 4:05r34-MW/MJF

DARON D. ALEXANDER,

      Defendant/Petitioner.
___________________________/

                               ORDER ACCEPTING AND ADOPTING
                                REPORT AND RECOMMENDATION

         This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 79. Upon consideration, no objections having been filed by the

parties, 1

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody, ECF No. 69, is DENIED. A

Certificate of Appealability is DENIED.” The Clerk shall close the file.

       SO ORDERED on February 20, 2019.


                                                     s/ MARK E. WALKER
                                                     Chief United States District Judge




1
 Petitioner was granted an extension to February 14, 2019, in which to file objections, however no objection has
been filed as of the date of this order.
